UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04098 Name of Registrant: Vanguard Chester Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard PRIMECAP Fund Schedule of Investments As of December 31, 2014 Market Value Shares ($000) Common Stocks (95.4%) Consumer Discretionary (8.8%) L Brands Inc. 10,018,818 867,129 * DIRECTV 8,053,962 698,278 Walt Disney Co. 5,100,000 480,369 TJX Cos. Inc. 6,875,000 471,487 Ross Stores Inc. 4,523,600 426,395 Carnival Corp. 7,126,500 323,044 ^ Sony Corp. ADR 14,500,000 296,815 * Bed Bath & Beyond Inc. 2,300,975 175,265 Whirlpool Corp. 725,000 140,461 VF Corp. 772,400 57,853 * Amazon.com Inc. 146,000 45,311 Time Warner Cable Inc. 293,304 44,600 Las Vegas Sands Corp. 400,000 23,264 * CarMax Inc. 13,300 886 Consumer Staples (0.4%) CVS Health Corp. 1,795,065 172,883 Costco Wholesale Corp. 200,000 28,350 Energy (2.7%) Schlumberger Ltd. 3,662,200 312,789 EOG Resources Inc. 3,245,000 298,767 ^ Transocean Ltd. 14,175,279 259,833 Noble Energy Inc. 3,640,000 172,645 Exxon Mobil Corp. 615,000 56,857 National Oilwell Varco Inc. 594,600 38,964 * Cameron International Corp. 627,500 31,344 * Southwestern Energy Co. 968,779 26,438 Encana Corp. 1,500,000 20,805 Cabot Oil & Gas Corp. 240,000 7,106 Petroleo Brasileiro SA ADR Type A 600,000 4,548 Petroleo Brasileiro SA ADR 400,000 2,920 Noble Corp. plc 100,000 1,657 Financials (5.7%) Charles Schwab Corp. 26,103,992 788,079 Marsh & McLennan Cos. Inc. 11,681,100 668,626 Wells Fargo & Co. 8,115,900 444,914 Chubb Corp. 2,799,000 289,612 CME Group Inc. 2,427,000 215,154 Progressive Corp. 4,225,000 114,033 US Bancorp 1,060,000 47,647 American Express Co. 422,100 39,272 Discover Financial Services 531,100 34,782 Health Care (29.2%) * Biogen Idec Inc. 9,973,695 3,385,571 Amgen Inc. 15,886,700 2,530,592 Eli Lilly & Co. 29,130,000 2,009,679 Roche Holding AG 5,872,200 1,591,027 Novartis AG ADR 12,568,965 1,164,640 Medtronic Inc. 10,004,152 722,300 Johnson & Johnson 6,324,469 661,350 * Boston Scientific Corp. 28,342,560 375,539 Abbott Laboratories 6,472,900 291,410 Thermo Fisher Scientific Inc. 1,968,600 246,646 AbbVie Inc. 2,914,800 190,744 GlaxoSmithKline plc ADR 3,200,400 136,785 Sanofi ADR 2,550,000 116,305 Agilent Technologies Inc. 880,500 36,048 Stryker Corp. 259,000 24,431 Zimmer Holdings Inc. 197,000 22,344 Industrials (15.6%) FedEx Corp. 9,795,968 1,701,168 1 Southwest Airlines Co. 34,559,300 1,462,550 Honeywell International Inc. 5,025,700 502,168 Airbus Group NV 9,123,900 451,068 Union Pacific Corp. 3,297,400 392,819 Alaska Air Group Inc. 6,218,326 371,607 Caterpillar Inc. 4,050,000 370,696 * United Continental Holdings Inc. 4,280,800 286,343 CH Robinson Worldwide Inc. 3,304,308 247,460 United Parcel Service Inc. Class B 2,181,070 242,469 Boeing Co. 1,475,000 191,720 Delta Air Lines Inc. 3,793,000 186,578 Deere & Co. 1,995,500 176,542 American Airlines Group Inc. 2,420,000 129,785 United Technologies Corp. 1,007,000 115,805 Pentair plc 1,469,000 97,571 Rockwell Automation Inc. 775,000 86,180 Canadian Pacific Railway Ltd. 385,800 74,340 CSX Corp. 1,390,000 50,360 Safran SA 592,000 36,523 Expeditors International of Washington Inc. 790,742 35,275 Pall Corp. 205,000 20,748 Norfolk Southern Corp. 46,100 5,053 * Hertz Global Holdings Inc. 140,000 3,492 Republic Services Inc. Class A 17,000 684 Information Technology (30.7%) Texas Instruments Inc. 34,447,100 1,841,714 Microsoft Corp. 39,156,600 1,818,824 * Adobe Systems Inc. 23,310,070 1,694,642 Hewlett-Packard Co. 21,139,400 848,324 * Google Inc. Class A 1,419,843 753,454 * Google Inc. Class C 1,419,843 747,405 * Micron Technology Inc. 20,220,000 707,902 Intuit Inc. 7,390,300 681,312 Intel Corp. 17,810,500 646,343 QUALCOMM Inc. 8,154,050 606,091 EMC Corp. 16,872,800 501,797 Oracle Corp. 7,810,000 351,216 Cisco Systems Inc. 12,318,050 342,627 KLA-Tencor Corp. 4,668,100 328,261 Telefonaktiebolaget LM Ericsson ADR 25,764,626 311,752 NVIDIA Corp. 13,880,000 278,294 Visa Inc. Class A 1,046,720 274,450 1 Plantronics Inc. 3,701,500 196,253 * Alibaba Group Holding Ltd. ADR 1,849,000 192,185 NetApp Inc. 4,440,000 184,038 Analog Devices Inc. 2,240,000 124,365 Corning Inc. 5,243,200 120,227 *,^ BlackBerry Ltd. 10,438,600 114,616 Activision Blizzard Inc. 5,470,000 110,220 Broadcom Corp. Class A 1,830,000 79,294 Apple Inc. 546,000 60,267 * eBay Inc. 989,000 55,503 SanDisk Corp. 500,000 48,990 MasterCard Inc. Class A 412,500 35,541 * Entegris Inc. 2,583,472 34,128 Applied Materials Inc. 970,000 24,172 * Rambus Inc. 2,000,000 22,180 Altera Corp. 500,000 18,470 ASML Holding NV 148,175 15,978 * F5 Networks Inc. 97,400 12,707 * Keysight Technologies Inc. 340,292 11,492 Symantec Corp. 400,000 10,262 * salesforce.com inc 164,000 9,727 Motorola Solutions Inc. 30,000 2,012 Materials (2.3%) Monsanto Co. 6,270,125 749,092 Potash Corp. of Saskatchewan Inc. 5,699,900 201,320 Praxair Inc. 925,000 119,843 EI du Pont de Nemours & Co. 150,000 11,091 Celanese Corp. Class A 60,000 3,598 LyondellBasell Industries NV Class A 18,700 1,485 Total Common Stocks (Cost $19,224,498) Coupon Temporary Cash Investment (5.2%) Money Market Fund (5.2%) 2,3 Vanguard Market Liquidity Fund (Cost 0.126% 2,422,314,126 Total Investments (100.6%) (Cost $21,646,812) Other Assets and Liabilities-Net (-0.6%) 3 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $73,276,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $79,332,000 of collateral received for securities on loan. ADR—American Depositary Receipt. PRIMECAP Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
